DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
/The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-10, 12, 14, 20 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SUI et al PG PUB 2019/0349734.
Re Claims 1, 20 and 23, SUI et al teaches in figure 4, a wireless device (a terminal device includes a controller circuitry and transceiver circuitry, See figure 8) communicating with a Radio device figure 5 (a network infrastructure equipment includes a controller circuitry and transceiver circuitry) in a wireless communication system (See figures 2A and 2B) comprising a narrowband carrier 16 supported within a wider system frequency BW of the wireless telecommunication system 18 wherein based on the initial narrowband carrier 16 (See figure 2A), figure 4 teaches the wireless device receiving from a Radio device a deployment information step 210 (configuration signaling) indicating shifting of the  narrowband 16 carrier (shifted frequencies) in band of the wider system frequency BS 18, See figure 2B, [0042-0044] and performing 
Re Claim 2, wherein based on the deployment information is based on the position of the narrowband carrier which implicitly indicates the direction of the frequency shift [0047, 0052].
Re Claims 3, 5, figure 12 the deployment information can indicate a PRBm (a magnitude of the frequency shift to shift the narrowband carrier located in PRBk wherein the direction is dependent on the position of the narrowband carrier and also taking account of a magnitude of the wider system BW (system frequency BW) [0078].
Re Claims 6-10, SUI et al teaches the deployment information is received via system information SIB [0042] whether the deployment information is received via DCI, RRC, terminal device specific signaling merely intent of use wherein based on the NB-IoT operating mode, the narrowband carrier can be predefined [0002].
Re Claim 12, prior to receiving the deployment information, the wireless terminal communicating with the radio device via initial deployed narrowband carrier.
Re Claim 14, figures 10-12 teaches several PRB configurations within the system BW (the wider system frequency BW) which the radio device signals to the wireless terminal [0072].




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over SUI et al PG PUB 2019/0349734 in view of Bendlin et al PG PUB 2019/0029005.
Re Claim 4, SUI et al fails to explicitly “an indication of whether or not to apply a predefined frequency shift…system frequency bandwidth.”.  However, Bendlin et al teaches narrowband carriers depend on the UE’s channel condition [0095].  One skilled in the art would have been motivated to have determined the channel condition (an indication) to actuate the narrowband carrier shift for reliability.  Therefore, it would have been obvious to one skilled in the art to have combined the teachings.
Claims 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over SUI et al PG PUB 2019/0349734 in view of Li et al PG PUB 2016/0105891.
Re Claims 15, 16, SUI et al teaches in figure 10 multiple narrowband carrier can be supported in the wide system bandwidth wherein when each of the UE supports the same power limitation the narrowband resource allocation shifted can be the same.  However, when the power limitation for the UE is different [See LI et al PARA 0068], the narrowband resource allocation can be dynamically adjusted by the base station.  One skilled in the art would have been motivated to have adjusted the narrowband 
Re Claim 18, SUI et al teaches in figures 11, 12, based on the position/location of the narrowband carriers (first group/second group), the deployment information would have indicated the shifted direction the narrowband carrier either inband/outband directions.
Re Claim 19, SUI et al teaches in figure 10, at least two narrowband carriers when shifted (the frequency shift is applied) overlaps the LTE system BW (in frequency)
Allowable Subject Matter
Claims 11, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claim 11, prior art fails to frequency shift is such that a relative alignment between the narrowband carrier and the predefined groups of physical resources as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/           Primary Examiner, Art Unit 2472